  Case 1:20-cv-00302-PGG-SDA Document 35 Filed 10/02/20 Page 1 of 1




                            CILENTI & COOPER, PLLC
                                       ATTORNEYS AT LAW
                                              10 Grand Central
                                        155 East 44th Street - 6th Floor
                                         New York, New York 10017
      10/2/2020                                     _____
                                          Telephone (212) 209-3933
                                          Facsimile (212) 209-7102



                                                  October 1, 2020

                                                  REQUEST FOR ADJOURNMENT

BY ECF
Honorable Stewart D. Aaron, U.S.M.J. Request GRANTED. The telephonic initial conference is
United States District Court         adjourned to October 29, 2020 at 10:00 a.m. SO ORDERED.
Southern District of New York        Dated: 10/2/2020
500 Pearl Street
New York, New York 10007

       Re:             Jose Israel Cruz v. La Nueva Sabrosura Restaurant, Inc., et. al.
       Case No.:       20 Civ. 302 (PGG) (SDA)

Dear Judge Aaron,

       We are counsel to plaintiff, and we write with reference to the court’s order dated August
10, 2020 [Docket 31], which schedules an initial conference on October 15, 2020.

        The parties are preparing for and scheduled to mediate the case with the court-appointed
mediator on October 21, 2020. For that reason, after conferring with defense counsel, we jointly
request that the conference be adjourned for two (2) weeks, to October 29, 2020 or as soon
thereafter as the court is available. As such, the parties will be able to devote resources to resolve
the case and report to the court the outcome of the mediation at the conference, and ready to
open formal discovery if necessary.

       This is a joint request and no other deadlines will be impacted, apart from the court’s
requirement to file a pre-conference proposed case management order.

       We thank the court for its consideration of this matter.

                                                  Respectfully,
                                                  /s/ Peter Hans Cooper
                                                  Peter H. Cooper
cc:   Defendants (Via ECF)
